Citation Nr: 1413044	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and Mood Disorder NOS.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to May 1973, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2012, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he asserts is the result of his experiences in Vietnam.  The record does not show that the Veteran has been given a diagnosis of PTSD but does show he has been diagnosed with other acquired psychiatric disorders, to include Mood Disorder NOS.  The Courts have held that a service connection clam is not limited to the specific diagnosis asserted by the Veteran, but should be construed to include similar medical diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board is bound to consider all acquired psychiatric disabilities as part of this claim of service connection.

The Veteran was provided with two VA psychiatric examinations, in November 2010 and April 2012, neither of which is adequate for adjudicative purposes.  The November 2010 VA examiner described the Veteran's psychiatric disability, Mood Disorder, NOS, as one which pre-existed service.  However, in light of the presumption of soundness and the lack of clear and unmistakable evidence of a pre-existing psychiatric disability, this determination is legally incorrect and renders the opinion unsatisfactory.  The April 2012 VA examination is likewise inadequate because it found the Veteran did not meet the criteria for a diagnosis of PTSD, but did not discuss the existence or etiology of any other psychiatric disability.  What is required on remand is either a clarification of the April 2012 examination or a new examination to address the issues set forth below.


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in April 2012 to determine the nature and etiology of the Veteran's acquired psychiatric disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

If that VA examiner is unavailable, provide the claims file to another competent mental health professional for the opinion, or if necessary, schedule the Veteran to undergo a comprehensive mental health examination to determine the nature and etiology of any acquired psychiatric disability which the Veteran currently suffers from and whether any such disorder is etiologically related to service.

The examiner is advised that the Veteran's statements regarding stressor incidents in Vietnam have been corroborated.  Further, the examiner is advised that the Veteran is deemed to have been psychologically sound at the time of service entrance unless the examiner can point to clear and convincing evidence to the contrary.  

The examiner should provide an opinion as to whether the Veteran's current acquired psychiatric disability at least as likely as not (probability greater than 50 percent) is related to the Veteran's service.

A complete rationale for any opinion expressed must be provided.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

2. The AMC/RO must ensure that the medical examination report and requested opinion comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall, 11 Vet. App. 268 (1998).

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


